02/24/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: OP 22-0023




                              Case No. OP 22-0023

 CHARLES DANIEL SMITH,

              Plaintiff and Appellant,
 vs.

 CHARTER COMMUNICATIONS, INC.,

              Defendant and Appellee.

                                    ORDER


       Pursuant to authority granted under M. R. App. P. 26(1), the Appellant is

given an extension of time until March 28, 2022, to prepare, file, and serve the

Appellant’s opening brief.




                                                                   Electronically signed by:
                                                                      Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                       February 24 2022